                 Case 3:18-cv-05535-MJP Document 40 Filed 08/23/19 Page 1 of 4




1                                                                               Hon. Marsha J. Pechman
2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
9

10
          LINDA SCHUMACHER, et al.,                    Case No.: 3:18-cv-5535-MJP
11
                           Plaintiffs,
12                                                     JOINT STATUS REPORT
          v.
13
          GOVERNOR JAY INSLEE, et al.,
14
                           Defendants.
15

16
               Pursuant to the Court’s Minute Order of August 7, 2019, Dkt. No. 39, the parties submit
17
     this Joint Status Report.
18
               On October 23, 2018, this Court granted the parties’ Stipulated Motion to Stay
19
     Proceedings in this action. Dkt. No. 35 at p. 4. The grounds for the Stipulated Motion were that
20
     some claims of the plaintiffs and the putative class in this case overlap with the related case of
21
     Routh v. Inslee, No. 2:14-cv-02000-MJP, Ninth Cir. Case No. 16-35749. Id. at p. 2. On October
22
     10, 2018, the parties to the Routh case reached a tentative class-wide settlement. Id. Other than
23
     the Court’s ruling on the State Defendants’ Motion for Summary Judgment, the parties here
24
     agreed to stay this action until such time as the Schumacher plaintiffs, or any of them, decided to
25
     opt out of the Routh settlement. Id.
26
               On December 14, 2018, the Ninth Circuit granted the parties’ motion to remand the Routh
27
     case to this Court. Ninth Cir. Dkt. No. 80. On January 8, 2019, the Routh plaintiffs filed a Fourth
28
     Amended Class Action Complaint solely against SEIU 775, adding two additional class

     JOINT STATUS REPORT -1                                      FRANK FREED SUBIT & THOMAS LLP
     3:18-cv-5535-MJP                                               Suite 1200 Hoge Building, 705 Second Avenue
                                                                           Seattle, Washington 98104-1798
                                                                                    (206) 682-6711
               Case 3:18-cv-05535-MJP Document 40 Filed 08/23/19 Page 2 of 4




1    representatives, and limiting the claims asserted there to retrospective monetary relief. Routh
2    Dkt. No. 227.
3           On January 25, 2019, the Court granted the State Defendants’ Motion for Summary
4    Judgment in this action. Dkt. No. 36.
5           Counsel for SEIU 775 in this action are also counsel for SEIU 775 in Routh. Due to the
6    size of the settlement class in Routh and other logistical issues, it took much longer than initially
7    expected for the parties to negotiate a final settlement agreement. The negotiation process
8    required the input of the Settlement Administrator with respect to several matters.
9           The parties recently reached a final settlement agreement in Routh and signed the
10   agreement just this week. In September the parties will be submitting a motion for preliminary
11   approval of the Routh settlement. If the Court gives its preliminary approval to the Routh
12   settlement and conditionally certifies the class, the Court will set a Notice Deadline for the
13   plaintiffs in this action to decide whether to opt out of the Routh settlement.
14          Respectfully Submitted this 23rd day of August 2019.
15                                     FRANK FREED SUBIT & THOMAS LLP
16
                                       By: /s/ Michael C. Subit_____________
17
                                           Michael C. Subit, WSBA # 29189
18                                         Attorneys for Defendant SEIU 775
                                           705 Second Avenue, Suite 1200
19                                         Seattle, WA 98104
                                           msubit@frankfreed.com
20

21                                     ALTSHULER BERZON LLP

22                                     By: /s/ Scott A. Kronland_____________
23
                                           Scott A. Kronland
                                           177 Post St., Suite 300
24                                         San Francisco, CA 94108
                                           415-421-7151
25                                         skronland@altber.com
26
                                             Attorneys for Defendant SEIU 775
27

28



     JOINT STATUS REPORT -2                                       FRANK FREED SUBIT & THOMAS LLP
     3:18-cv-5535-MJP                                                Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
                                                                                     (206) 682-6711
            Case 3:18-cv-05535-MJP Document 40 Filed 08/23/19 Page 3 of 4




1
                              By: /s/ James G. Abernathy (per electronic mail approval)
2                                     James G. Abernathy, WSBA #48801
                                      c/o Freedom Foundation
3                                     P.O. Box 552
                                      Olympia, WA 98507
4
                                      Jabernathy@freedomfoundation.com
5
                                     Attorneys for Plaintiffs and the Class
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT STATUS REPORT -3                            FRANK FREED SUBIT & THOMAS LLP
     3:18-cv-5535-MJP                                    Suite 1200 Hoge Building, 705 Second Avenue
                                                                Seattle, Washington 98104-1798
                                                                         (206) 682-6711
               Case 3:18-cv-05535-MJP Document 40 Filed 08/23/19 Page 4 of 4




1

2                                     CERTIFICATE OF SERVICE
3
            I hereby certify that on August 23, 2019, I electronically filed the foregoing with the
4

5    Clerk of the Court using the CM/ECF system which will send notification of such filing to all

6    counsel/parties of record. I hereby certify that no other parties are to receive notice.
7
                                       By: /s/ Michael C. Subit_____________
8                                          Michael C. Subit, WSBA # 29189
                                           Attorneys for Defendant SEIU 775
9                                          FRANK FREED SUBIT & THOMAS LLP
10
                                           705 Second Avenue, Suite 1200
                                           Seattle, WA 98104
11                                         msubit@frankfreed.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT STATUS REPORT -4                                        FRANK FREED SUBIT & THOMAS LLP
     3:18-cv-5535-MJP                                                 Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
                                                                                      (206) 682-6711
